99Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29th 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 14, 23-25 and 27-31 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The application as originally filed fails to disclose that the gear molding feature comprises both an indentation and at least one aperture.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1, 4-6, 13, 16, 21, 22, 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Knowlton (US 2018/0008300) in view of Limperis et al. (US 5,744,238), Furuya et al. (US 6,143,385) and Tezel (US 4,476,864).
Regarding claims 1, 13 and 16, Knowlton discloses a rotatable fractional resection device (¶[0154], [0319]) including a scalpet (Figure 44) comprising: a hollow tube extending along a longitudinal axis and having a first end and a second end; a cutting edge located at the first end of the hollow tube, the cutting edge configured to cut a patient's tissue when the hollow tube is rotated around the longitudinal axis (¶[0196], [0348]; Figures 44 and 68-71); a gear configured to rotate the scalpet, the gear attached to the outer surface of the hollow tube (¶[0320], [0321]; see unlabeled gear(s) in Figures 44 and 47), the gear including a toothed gear portion for engagement with other gears (evident from Figure 47).
Knowlton fails to disclose a gear molding feature as claimed.  Knowlton discloses that a gear may be mounted onto the tube by a variety of means (¶[0320], [0321]).
	Limperis et al. teach providing a hollow tube (70) with a knurled outer surface (72) for retaining an over-molded roller (Figure 4; col. 5, lines 9-34).
	Furuya et al. teach that it is known in the art to use the same molding methods to create gears and rollers (col. 1, lines 15-25).
	Since Knowlton is silent as to how the gears are attached to the hollow tubes, one of ordinary skill in the art would have looked to the prior art for teachings on how to attach similar rotating features onto hollow tubes and therefore would have found it obvious, as evidenced by Furuya et al., to have used the method of Limperis et al. to attach the gears onto the hollow tubes.  Providing the knurled surface of Limperis et al. would necessarily require forming at least one identation as claimed; whether the indentation is made as a result of providing raised knurled portions (which would form the outer surface of the tube) or is formed by indenting the preexisting outer surface of the hollow tube.
	Knowlton fails to explicitly disclose a gear attachment sleeve as claimed.  Knowlton does however clearly show that the gears are connected to a smooth sleeve in Figure 47.
	However Tezel teaches providing a gear for a scalpet assembly with a sleeve or collar which helps secure the gear to a shaft (col. 5, lines 25-27).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention and in view of Tezel to have provided the gears of Knowlton with a gear attachment sleeve as claimed since one skilled in the art would easily recognize that Knowlton directly suggests such a structure and the sleeve of Tezel would clearly create a stronger attachment due to the increased contact area it provides with the hollow tube.
Regarding claims 21, 22, 32 and 33,  Tezel discloses that the collar (38) has a featureless or smooth outer surface (evident from Figure 2) which provides an additional structure for securement of a toothed gear to a scalpet shaft (col. 5, lines 25-27).
Regarding claim 26, Knowlton discloses that the scalpet is part of a rotational fractional resection device (¶[0320]; Figure 45).

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are either not persuasive or are moot in view of the new grounds of rejection above.  Applicant has argued that the sleeve of Tezel does not increase securement strength of a gear to an outer surface of a hollow tube.  Examiner respectfully disagrees because the sleeve, at least when combined with Knowlton having the hollow tube running completely through the gear, would increase the surface area in contact with the hollow tube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771